Citation Nr: 0421058	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  03-27 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
pes planus.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from October 1978 to July 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut, in which the RO determined that, 
with no new and material evidence having been received, the 
veteran's previously denied claim of entitlement to service 
connection for bilateral pes planus would not be reopened.  
The veteran disagreed with this decision in March 2003.  In a 
statement of the case issued to the veteran and her service 
representative in July 2003, the RO concluded that no change 
was warranted in the denial of this claim.  The veteran 
perfected a timely appeal when she filed a substantive appeal 
(VA Form 9) in September 2003.

In November 2003, the RO received an order from the Court of 
Probate, District of West Haven, Connecticut, appointing 
Americo Carchia, Esq., as conservator for the veteran's 
person and estate.

It is noted that, by decision issued in July 1985, the Board 
denied the veteran's original claim of entitlement to service 
connection for bilateral pes planus.  A December 1991 rating 
decision of the RO denied a request to reopen the claim for 
service connection for pes planus.



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The July 1985 Board decision was a final decision with 
respect to the veteran's claim of entitlement to service 
connection for bilateral pes planus.

3.  In a December 1991 rating decision, the RO concluded 
that, as no new and material evidence had been received 
sufficient to reopen the veteran's previously denied claim of 
entitlement to service connection for bilateral pes planus, 
this claim would not be reopened.

4.  Evidence added since the December 1991 rating action is 
either cumulative or redundant, does not bear directly and 
substantially upon the specific matter now under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for 
bilateral pes planus.


CONCLUSIONS OF LAW

1.  The July 1985 Board decision, which denied the veteran's 
claim of entitlement to service connection for bilateral pes 
planus, is a final decision.  38 U.S.C.A. § 4004 (1985) 
(38 U.S.C.A. § 7104 (West 2002)); 38 C.F.R. § 19.129 (1985) 
(38 C.F.R. § 20.302 (2003)).

2.  The December 1991 rating decision, which determined that 
new and material evidence had not been submitted to reopen 
the claim for service connection for bilateral pes planus, is 
a final decision.  38 U.S.C.A. § 4004 (1991) (38 U.S.C.A. 
§ 7104 (West 2002)); 38 C.F.R. § 19.129 (1991) (38 C.F.R. § 
20.302 (2003)).

2.  New and material evidence not having been submitted to 
reopen the claim of entitlement to service connection for 
bilateral pes planus, this claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

The regulations implementing the VCAA include a revision of 
38 C.F.R. § 3.156(a).  However, the revised version of 
38 C.F.R. § 3.156(a) is only applicable to claims filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45620-45632 (Aug. 
29, 2001).  As noted below, the veteran's request to reopen 
his claim of entitlement to service connection for bilateral 
pes planus was filed prior to this date, and as such, the 
version of 38 C.F.R. § 3.156(a) in effect prior to August 29, 
2001, applies to this claim.  See 38 C.F.R. § 3.156(a) 
(2001).

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004), the United States Court of Appeals for Veteran Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, regarding the 
issue of whether new and material evidence had been received 
to reopen the claim of entitlement to service connection for 
pes planus, on May 9, 2002, prior to the rating decision on 
appeal, the RO provide notice to the claimant regarding what 
constituted new and material evidence, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in her 
possession that pertains to the claim.  See Pelegrini, supra.  
Additionally, the veteran and her representative were also 
provided with a copy of the appealed rating decision and a 
statement of the case.  These documents provided them with 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding her claim and 
what constituted new and material evidence for the purposes 
of reopening the claim of entitlement to service connection 
for bilateral pes planus.  By way of these documents, they 
also were specifically informed of the cumulative evidence 
already having been previously provided to VA or obtained by 
VA on the veteran's behalf.  Thus, the Board observes that 
all of the aforementioned correspondences informed the 
veteran of the evidence she was responsible for submitting 
and what evidence VA would obtain in order to substantiate 
her claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file since the last final denial 
of the claim consists of the veteran's VA medical records and 
examination reports.  Under the circumstances in this case, 
the veteran has received the notice and assistance 
contemplated by law and adjudication of whether new and 
material evidence has been received to reopen a previously 
denied claim of entitlement to service connection for 
bilateral pes planus poses no risk of prejudice to the 
veteran.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001) (VCAA does not require remand where VA 
thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims, because the VCAA had not changed 
the benefit-of-the-doubt doctrine); Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Accordingly, the Board finds that 
additional development or notification is not required 
because it would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
and Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when 
extensive factual development indicates no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim, the VCAA does not 
apply).



Factual Background

As noted above, in July 1985, the Board denied the veteran's 
claim of entitlement to service connection for bilateral pes 
planus.  The evidence of record at the time of this decision 
included the veteran's service medical records.

The veteran's service medical records indicate that her 
enlistment physical examination in September 1978 revealed 
mild bilateral pes planus.  The veteran was found qualified 
for enlistment.  In May 1984, the veteran was seen for 
complaints of bilateral foot pain, assessed as flat foot.  In 
July 1984, the veteran requested an orthopedics consultation 
regarding her feet.  The in-service examiner noted that the 
veteran had been unable to get an arch support that fit 
properly.  Objective examination of the veteran revealed 
point tenderness in both feet on the plantar surface mostly 
in the arch.  The assessment was pes planus.  On orthopedic 
consultation in July 1984, the veteran complained of 
increasing pain in both feet, no relief from arch supports, 
and mild pes planus.  Objective examination of the veteran 
revealed that the veteran's knees and legs were normal and 
there was mild pes planus but otherwise normal feet.  The 
consulting orthopedist's impressions were painful feet and 
mild pes planus.

A review of an FD Form 1546, "Medical Examination For 
Separation/Retirement Statement Of Option," dated in July 
1984 and included in the veteran's service medical records, 
indicates that the veteran declined to undergo a separation 
physical examination.

In a July 1985 decision the Board denied service connection 
for bilateral pes planus, as the condition existed prior to 
service and was not aggravated thereby.  

The veteran requested that her claim of entitlement to 
service connection for bilateral pes planus be reopened in a 
statement received at the RO in October 1991.  In a December 
1991 rating decision, the RO determined that, with no new and 
material evidence having been received sufficient to reopen 
the previously denied claim of entitlement to service 
connection for bilateral pes planus, the claim would not be 
reopened.  

VA treatment records received following the December 1991 
decision include a duplicate record of a March 1990 treatment 
report, and treatment for complaints of foot pain from 1992 
to September 1995, and in 1997.  During this time frame the 
veteran's foot disorder was diagnosed as pes planus, tyloma, 
chronic foot pain and foot pain of unknown etiology.  
Treatment reports from March, May and October 1992 noted the 
veteran reporting that she had foot pain since service, and 
had no foot pain prior to service.  She also stated that her 
feet became painful while wearing boots in service.  In March 
1997 she reported that her foot pain had been present since 
1984.

The veteran filed a request to reopen her previously denied 
claim of entitlement to service connection for bilateral pes 
planus most recently in November 2000.  The newly submitted 
evidence includes the veteran's lay statements and reports of 
post-service VA outpatient treatment for the period of August 
2000 to May 2001.

On VA outpatient treatment on August 7, 2000, the veteran 
complained of worsening chronic bilateral foot pain, 
malodorous feet, pain to the bone, tingling, and stabbing 
pain up to the front of her legs.  Physical examination of 
the veteran revealed hard bilateral calluses below the 
metatarsals.  The assessment was calloused feet.

On VA podiatry consultation on August 29, 2000, the veteran 
complained that her feet hurt "all over, all the time" and 
stated that she was unable to work due to foot pain.  The VA 
examiner noted that the veteran had been issued orthopedic 
inserts in January 2000, although she did not wear them 
because they felt too tight in her shoes.  Objective 
examination of the veteran revealed dorsalis pedis and 
posterior tibial pulses that were 2/4 bilaterally, no open 
lesions, a diffuse hyperkeratotic lesion on the second 
submetatarsal and third metatarsal heads of the right foot, 
and hyperkeratotic lesions in the medial aspects of the 
veteran's bilateral heels.  Musculoskeletal examination of 
the veteran revealed prominent second and third metatarsal 
heads on the right foot with a complaint of "extreme" pain 
on palpation and a complaint of pain with pressure to any 
area of the feet bilaterally, including non-weight-bearing 
areas.  X-rays of the veteran's bilateral feet from November 
1999 were reviewed and showed no fractures, subluxation, 
joint disease, or abnormalities.  The assessment was diffuse 
tyloma (or callus) of the submetatarsal heads on the right 
foot.

On follow-up VA outpatient podiatry treatment in November 
2000, the veteran complained that her feet hurt "all over, 
all the time," and stated that she was unable to work due to 
her foot pain.  It was noted that the veteran had been issued 
orthopedic inserts in January 2000 and she wore them.  
Objective and musculoskeletal examinations of the veteran 
were unchanged from August 29, 2000.  The assessment was 
diffuse tyloma (or callus) of the submetatarsal heads on the 
right foot and tinea pedis.

On VA outpatient podiatry treatment in May 2001, the veteran 
complained of diffuse pain in both of her feet since January 
1984.  She denied any trauma, back injury, or accident.  
Physical examination of the veteran revealed diffuse pain 
noted around the forefeet with no local specific area and a 
palpable pedal pulse.  The impression was bilateral 
metatarsalgia (or pain in the forefoot in the region of the 
heads of the metatarsals).

In a statement included on her substantive appeal (VA Form 9) 
received at the RO in September 2003, the veteran stated that 
the shoe supports (or orthopedic inserts) that she had been 
provided by her VA podiatrist "make my feet hurt more.  They 
do not help my feet."  She stated that she was unable to 
wear shoes or sandals because "the pain is too much."  She 
also stated that her feet continued hurting her in spite of 
nightly foot soaks.  She stated further that her service 
medical records disclosed that her foot problems had begun 
during service.  Finally, the veteran stated that she was 
unable to lay down on either her left or right side for more 
than 30 minutes "because the pain from my feet goes up my 
legs."


Analysis

The veteran and her service representative essentially 
contend on appeal that new and material evidence has been 
received sufficient to reopen the previously denied claim of 
entitlement to service connection for bilateral pes planus.

With respect to the veteran's new and material evidence 
claim, the Board notes that the pertinent law and regulations 
provide that, if new and material evidence has been presented 
or secured, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).  "New 
and material" evidence, for purposes of this appeal, is 
defined as evidence not previously submitted, not cumulative 
or redundant, and which by itself, or along with evidence 
previously submitted, is so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); Evans v. Brown, 9 Vet. App. 273 (1996) 
(hereinafter, "Evans").

Furthermore, the Court has stated that, in determining 
whether the evidence is new and material, the credibility of 
the newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) ("presumption of credibility" doctrine, as 
articulated in Evans, supra, remains binding precedent).  The 
Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis or, in this case, since the January 1992 rating 
decision.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Upon a review of the evidence, the Board finds that new and 
material evidence has not been submitted sufficient to reopen 
the previously denied claim of entitlement to service 
connection for bilateral pes planus.  In this regard, the 
Board observes that, in its original July 1985 decision 
denying the veteran's claim of entitlement to service 
connection for bilateral pes planus, it was noted that this 
condition had existed prior to service, it had been noted on 
the veteran's entrance physical examination in September 
1978, and there was no evidence of in-service aggravation of 
the veteran's pre-existing bilateral pes planus such that she 
was entitled to service connection for this disability.  The 
RO subsequently concluded in the December 1991 rating 
decision, which denied the veteran's request to reopen her 
previously denied claim of entitlement to service connection 
for bilateral pes planus, that the evidence received 
subsequent to the Board's July 1985 decision merely confirmed 
that the veteran suffered from bilateral pes planus and did 
not show aggravation during service.

A review of the evidence received since the December 1991 
rating decision indicates that the veteran was treated 
several times on an outpatient basis between August 2000 and 
May 2001 for complaints of unspecified bilateral foot pain.  
Following repeated VA outpatient treatment for these 
complaints, the veteran was diagnosed with calloused feet or 
diffuse tyloma of the feet, tinea pedis, and bilateral 
metatarsalgia.  Additionally, and as noted on VA outpatient 
podiatry treatment in August 2000, x-rays of the veteran's 
feet obtained in November 1999 showed no fractures, 
subluxation, joint disease, or any other abnormalities.  More 
importantly, although some of the treatment reports note the 
veteran providing a history of foot pain since service, none 
of the VA physicians who have treated the veteran have 
related any of her foot problems to service.  The veteran's 
complaints of foot pain beginning in service was previously 
considered in the 1985 denial of service connection, and is 
thus not new.  Treatment records from 1992 to the present are 
new in that they were not previously considered, but are not 
material as they show only the current status of the 
veteran's foot disability, and provide no information 
regarding whether her pre-existing flat foot disorder was 
aggravated by service.

When viewed in conjunction with all of the other evidence of 
record, the newly considered evidence is merely cumulative 
and redundant, and is not so significant that that it must be 
considered in order to fairly decide the merits of the claim.  
Therefore, it is not "new" and "material" evidence, as 
contemplated by 38 C.F.R. 
§ 3.156(a), and provides no basis on which to reopen the 
veteran's previously denied claim of entitlement to service 
connection for bilateral pes planus.  See 38 C.F.R. 
§ 3.156(a) (2001).

Having determined that new and material evidence has not been 
added to the record, the veteran's previously denied claim of 
entitlement to service connection for bilateral pes planus is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  The appeal is denied.


ORDER

With no new and material evidence having been received on the 
issue of entitlement to service connection for bilateral pes 
planus, that claim is not reopened.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



